Title: To James Madison from Levett Harris, 2 July 1807
From: Harris, Levett
To: Madison, James



Sir,
St. Petersburg 20 June/ July 2, 1807.

I had the honor to address You last the 1/ 13 June.  The delay in the departure of the Ship by which the same is conveyed, enables me to transmit You, with the public journals up to this date, intelligence of a Battle fought between the Russian & French Army near Konigsberg on the 2/ 14 June, & which, from all the information I have been able to obtain, has not resulted favorably to the former; tho nothing has been published here in relation to it.  Konigsberg fell the Same day into the possession of the French, and the Russian Army has since retired to the Niemen.  The french head quarters are now at Tilsit.
A Suspension of hostilities almost immediately ensued, which, tis mentioned, is to be continued for one month: whether this will be followed up by a peace is yet impossible to say.  Many Conjectures prevail here on the subject, & those who beleive in its probability think it will not be general.  Preparations for a continuance of the war are, on the other hand, very active.  Regiment after Regiment are marching through this City to complete the second reserve now assembling at Grodno.  The differences between this Court & Great Britain have assumed no visible change Since my last.  I must however add that in public Concerns we now judge wholly by Appearances, for Since the monarchs absence with the foreign department, few official Accounts are to be obtained.
The fall of Danzic, news of which were received Since the date of my last, is an event of much importance; The particulars, if they should not reach You sooner, will be seen by the accompanying papers.
I did not receive your letter of the 26 Oct 1805 till the 10 inst.  The duplicate came to hand a few days previous.  You will perceive Sir, that very few direct opportunities Occur from the United States, & that hence in forwarding letters through the channel of our Custom Houses, it would hence be adviseable to instruct the Collectors to send them either to Amsterdam or Copenhagen, or some other port of the Continent with which our intercourse is regular.  I observe by this letter, that the Agency recommended in mine of the 18/ 30 Aug. 1805 is not deemed expedient; experience has alike confirmed me as to this.  Appearances, however, at that time were different.  I lament at same time that the hope expressed with this representation was found undeserving of Your separate notice.  I had flattered myself that the peculiar situation of this port would intitle it to some consideration of the kind solicited.  I have the honor to be, with great respect, Sir, Your most Obedient servant

Levett Harris.

